Brady, J.
The order appealed from simply carries out and enforces the order of Mr. Justice Lawrence, made on December 28, 1877, requiring a further account in writing of the particulars of the defendant’s defense and a specification of the names of the persons to whom the amount of the several items are respectively claimed to have been paid, the dates of those payments, and the exact nature of the articles bought.
There was no appeal from that order ; and the order now appealed from having been made in conformity to the requirements of that order, is correct.
We think the circumstances disclosed in this case show such conduct on the part of the defendant, as to require and justify the application of strict rules with regard to his claim.
The order appealed from is therefore affirmed with $10 costs and disbursements.
Davis, P. J., concurred.
A motion for re-argument of the appeal was deMed.